DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaya et al. [US 2013/0056905 A1] in view of Arai [US 2013/0113136 A1].

Regarding claims 1 and 7, Hamaya et al. discloses an imprint apparatus (Fig. 1) / method (Fig. 3) that performs an imprint process which includes bringing a mold and an imprint material on a substrate into contact with each other, curing the imprint material, and performing mold separation of separating the mold from the cured imprint material (as shown in Figs. 2-10, see also paragraph [0009]), comprising: 
a mold holder configured to move while holding the mold (paragraphs [0026]-[0027]); and 
a substrate holder including a plurality of suction regions for chucking the substrate and configured to move while holding the substrate (paragraph [0028]), 
wherein when performing the mold separation (Figs. 2-10), 
among the plurality of suction regions, a suction force of a suction region at a position where the mold is to be separated from the imprint material is made weaker than a suction force of a suction region on a peripheral side of the substrate than the position where the mold is to be separated, and the mold holder is moved after at least one of the mold holder and the substrate 

Hamaya et al. does not explicitly teach wherein the mold holder is tilted to widen a gap between the mold and the substrate.
	However, Arai discloses wherein the mold is released from the resin while being tilted relative to the surface of the substrate (as shown in Figs. 4-7).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of tilting the mold holder relative to the surface of the substrate to separate the two, as taught by Arai in the system of Hamaya et al. because such a modification provides an advantageous technique in releasing a mold from an imprint material on a substrate wherein the control unit controls release of the mold so as to prevent the under layer from peeling off the substrate and the substrate from floating from the substrate chuck (paragraph [0029] of Arai).

Regarding claim 2, Arai discloses wherein the mold holder is tilted in a direction from the center of the substrate toward the center of a shot region of the substrate on which the imprint process is to be performed (as shown in Figs. 4-7).

Regarding claim 3, Hamaya et al. in view of Arai discloses wherein the tilt of the mold holder and the movement of at least one of the mold holder and the substrate holder is controlled based on information defining the predetermined amount, and a direction and an amount by 

Regarding claim 4, Arai discloses wherein the mold holder is returned to a non-tilted state after the mold holder has been tilted (as shown in Figs. 4-7).

Regarding claim 5, Hamaya et al. discloses wherein the mold is further deformed into a convex shape toward the substrate when the mold separation is performed (paragraph [0026]).

Regarding claim 6, Arai discloses further comprising: an auxiliary plate arranged along a peripheral portion of the substrate, wherein the auxiliary plate includes a downward slope toward the peripheral side (as shown in Fig. 6, see also paragraph [0038]).

Regarding claims 8 and 9, Hamaya et al. discloses an article manufacturing method for manufacturing an article, comprising: forming a pattern on a substrate by an imprint method; and processing the substrate on which the pattern has been formed, wherein the article is manufactured from the processed substrate (paragraph [0002]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882